Exhibit 10.1

ServiceSource International, Inc.
634 Second Street
San Francisco, CA 94107

November 13, 2014

Altai Capital Management, L.P.
152 West 57th Street
New York, NY 10019
Attention: Rishi Bajaj

Gentlemen:

This letter (this "Agreement") constitutes the agreement between ServiceSource
International, Inc., a Delaware corporation (the "Company"), on the one hand,
and Altai Capital Management, L.P., a Delaware limited partnership, and Altai
Capital Management, LLC, a Delaware limited liability company (together, the
"Investors"), on the other hand, with respect to the matters set forth below.

1.    The Nominating and Corporate Governance Committee (the "Committee") of the
Board of Directors of the Company (the "Board") has recommended that the Board
appoint, and the Board has agreed to, and will, effective as of the date of this
Agreement, appoint Rishi Bajaj (including any successor or replacement appointed
in accordance with this Agreement, the "New Director") as a director of the
Company and a member of Class III, the class of directors whose terms expire at
the Company's 2017 annual meeting of stockholders. In connection with the
appointment of the New Director, the Board has resolved to expand the number of
directors constituting the entire Board to nine (9) directors. The Company and
the Investors agree that if the New Director is unable for any reason to serve
as a director, the Investors shall be entitled to designate another individual
who qualifies as "independent" under the applicable independence requirements
applicable to the Company under law, stock exchange rules and the Company's
corporate governance guidelines and policies to serve as a director, subject to
final approval of any such replacement director by the Committee and the Board.
The Investors have delivered to the Company an irrevocable resignation letter
executed by Mr. Bajaj (and will deliver to the Company a similar letter executed
by any successor or replacement director) pursuant to which the New Director
shall resign from the Board and all applicable committees thereof if at any time
the Investors' aggregate beneficial ownership of Voting Securities decreases to
less than ten percent (10.0%) of the Company's then outstanding Voting
Securities. Also at such time, the right of the Investors to designate a

--------------------------------------------------------------------------------



successor or replacement director to fill the vacancy caused by any such
resignation of the New Director shall automatically terminate. The New Director
shall waive his or her rights to receive director fees (it being understood that
the New Director does not waive his or her rights to be reimbursed for
out-of-pocket expenses in connection with attending meetings of the Board or
committees thereof).

2.    In connection with the Company's 2015 annual meeting of stockholders (the
"2015 Annual Meeting"), the Investors will vote or cause to be voted all Voting
Securities beneficially owned by them on the record date for the 2015 Annual
Meeting in favor of each of the Company's nominees for director. Except as set
forth in the preceding sentence, the Investors shall be entitled to vote all
Voting Securities beneficially owned by them in their sole discretion.

3.   

From the date of this Agreement to the Expiration Date (the "Restricted
Period"), none of the Investors shall, and each Investor shall cause its
respective Affiliates not to, in any way, directly or indirectly (in each case
except as expressly permitted by this Agreement):

 a. Engage in any "solicitation" (as such term is used in the proxy rules of the
    Securities and Exchange Commission (the "SEC")) of proxies or consents with
    respect to Voting Securities or become a "participant" (as such term is used
    in the proxy rules of the SEC) in any such solicitation of proxies or
    consents;

    

 b. Initiate, propose or otherwise "solicit" stockholders of the Company for the
    approval of any stockholder proposal, or call or seek to call any meeting or
    referendum of stockholders, seek representation on the Board, seek the
    removal of any member of the Board, or make a request for any stockholder
    list or other similar Company records;

    

 c. Form, join or in any way participate in any "group" (as defined pursuant to
    Section 13(d) of the Securities Exchange Act of 1934, as amended (the
    "Exchange Act")) with respect to securities of the Company (other than any
    group of affiliated entities disclosed in the Schedule 13D filings of the
    Investors made prior to the date of this Agreement) or deposit any Voting
    Securities of the Company in a voting trust or subject any Voting Securities
    to any voting agreement;

    

 d. Acquire or seek to acquire any securities or rights or options to acquire
    any securities of the Company, or any derivative securities or instruments,
    if such acquisition would result in the Investors and their Affiliates
    having beneficial ownership of, or economic exposure to, more than 20% of
    the Voting Securities;

    

 e. Effect or seek to effect, alone or in concert with others any tender offer,
    exchange offer, merger, business combination, recapitalization,
    restructuring, liquidation, dissolution or extraordinary transaction
    involving the Company or its securities or assets (an "Extraordinary
    Transaction");

    

 f. Make any public proposal or public disclosure with respect to any
    Extraordinary Transaction, any material change in the capitalization or
    dividend policy of the Company, or any other material change in the
    Company's management, business or corporate structure;

    

-2-

--------------------------------------------------------------------------------



 g. Request any amendment or waiver of any of the foregoing, if such request
    would reasonably be expected to require the Investors, their Affiliates or
    the Company to make a public disclosure of such request; or

    

 h. Make any proposal to the Company or the Board with respect to any of the
    foregoing that would reasonably be expected to require the Company to make a
    public disclosure of such proposal (a "Restricted Proposal").

    

Notwithstanding the foregoing, (i) nothing herein shall restrict the ability of
the Investors to communicate privately with members of the Board, Company
management or advisors to the Company with respect to any matter, so long as
such communication does not constitute a Restricted Proposal and (ii) nothing
herein shall restrict the conduct by the New Director of his duties as a
director or require the New Director to refrain from action where he has
reasonably determined, following consultation with counsel, that failure to take
such action would be inconsistent with his fiduciary duties as a director.

4.    During the Restricted Period, the Company and the Investors shall each
refrain from making, and shall cause their respective Affiliates and its and
their respective principals, directors, officers and employees not to make, any
statement or announcement that both relates to and constitutes an ad hominem
attack on, or that both relates to and otherwise disparages, impugns or is
reasonably likely to damage the reputation of, (a) in the case of statements or
announcements by any of the Investors: the Company or any of its Affiliates or
subsidiaries or any of its or their respective officers or directors or any
person who has served as an officer or director of the Company or any of its
Affiliates or subsidiaries, (b) in the case of statements or announcements by
the Company: the Investors and the Investors' advisors, their respective
principals, directors, officers and employees or any person who has served as a
principal, director, officer or employee of the Investors and the Investors'
advisors. The foregoing shall not (i) prevent the Investors from engaging in any
communications permitted by paragraph 3 or (ii) restrict the ability of any
person to comply with any subpoena or other legal process or respond to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought. Notwithstanding the foregoing, but
without limiting paragraph 3, nothing in this paragraph 4 shall prevent the
Investors from making public or private statements regarding the Company's
operations or performance or regarding any Extraordinary Transaction announced
by or in respect of the Company, in each case so long as such statements do not
expressly target any individual.

5.    As used in this Agreement, the term (a) "Person" shall be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act and shall include Persons who become
Affiliates of any Person subsequent to the date of this Agreement; (c) "Voting
Securities" shall mean the shares of the Common Stock, par value $0.0001 per
share, and any other securities of the

-3-

--------------------------------------------------------------------------------



Company generally entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for, such shares or other
securities, whether or not subject to the passage of time or other
contingencies; (d) "business day" shall mean any day other than a Saturday,
Sunday or a day on which the Federal Reserve Bank of San Francisco is closed;
(f) "beneficially own", "beneficially owned" and "beneficial ownership" shall
have the meaning set forth in Rule 13d-3 promulgated under the Exchange Act; and
(g) "Expiration Date" means the date that is the later of (i) the conclusion of
the 2015 Annual Meeting (or, if the 2015 Annual Meeting has not taken place by
the thirteen-month anniversary of the 2014 annual meeting of stockholders, then
the date of such thirteen-month anniversary) and (ii) the date that the New
Director is no longer serving as a director of the Company.

6.    Each of the Investors, severally and not jointly, represents and warrants
that (a) this Agreement has been duly authorized, executed and delivered by it
and is a valid and binding obligation of such Investor, enforceable against it
in accordance with its terms; (b) as of the date of this Agreement, they are the
beneficial owners of an aggregate of 11,727,000 shares of Voting Securities; and
(c) as of the date of this Agreement, neither of the Investors nor any of their
Affiliates is a party to any swap or hedging transactions or other derivative
agreements of any nature with respect to the Voting Securities.

7.    The Company represents and warrants that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms;
(b) this Agreement does not require the approval of the stockholders of the
Company; (c) this Agreement does not and will not violate any law, any order of
any court or other agency of government, the Company's Certificate of
Incorporation or bylaws, each as amended from time to time, or any provision of
any agreement or other instrument to which the Company or any of its properties
or assets is bound, or conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
material lien, charge, restriction, claim, encumbrance or adverse penalty of any
nature whatsoever pursuant to any such indenture, agreement or other instrument;
and (d) the Board has taken all necessary action to approve, for purposes of
Section 203 of the General Corporation Law of the State of Delaware, the
acquisition by the Investors of beneficial ownership of not more than 20% of the
Voting Securities outstanding as of the date of this Agreement.

8.    No later than the business day following the execution of this Agreement,
the Company will issue a press release in the form attached as Exhibit A. None
of the Company, the Investors and their Affiliates shall make any public
disclosure with respect to the subject matter of this Agreement prior to the
issuance of such press release.

9.    Concurrently with the execution of this Agreement, the Company and the
Investors are entering into a registration rights agreement in the form attached
as Exhibit B.

10.    The Company and the Investors each acknowledge and agree that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach hereof, (a) the non-breaching party will be

-4-

--------------------------------------------------------------------------------



entitled to injunctive and other equitable relief, without proof of actual
damages; (b) the breaching party will not plead in defense thereto that there
would be an adequate remedy at law; and (c) the breaching party agrees to waive
any applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity.

11.    This Agreement, together with the registration rights agreement
referenced in paragraph 9, constitutes the only agreement between the Investors
and the Company with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. No party may
assign or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported transfer requiring consent without such consent shall
be void. No amendment, modification, supplement or waiver of any provision of
this Agreement shall be effective unless it is in writing and signed by the
party affected thereby, and then only in the specific instance and for the
specific purpose stated therein. Any waiver by any party of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

12.    If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement
shall remain in full force and effect. Any provision of this Agreement held
invalid or unenforceable only in part or degree shall remain in full force and
effect to the extent not held invalid or unenforceable. The parties further
agree to replace such invalid or unenforceable provision of this Agreement with
a valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

13.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. Each of the Investors and the Company
(a) irrevocably and unconditionally consents to the personal jurisdiction and
venue of the federal or state courts located in Wilmington, Delaware; (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court; (c) agrees that it shall not
bring any action relating to this Agreement or otherwise in any court other than
the such courts; and (d) waives any claim of improper venue or any claim that
those courts are an inconvenient forum. The parties agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in paragraph 15 or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof. Each of the
parties, after consulting or having had the opportunity to consult with counsel,
knowingly, voluntarily and intentionally waives any right that such party may
have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement, or any of the transactions
contemplated thereby, or any

-5-

--------------------------------------------------------------------------------



course of conduct, dealing, statements (whether oral or written), or actions of
any of them. No party shall seek to consolidate, by counterclaim or otherwise,
any action in which a jury trial has been waived with any other action in which
a jury trial cannot be or has not been waived.

14.    This Agreement is solely for the benefit of the parties and is not
enforceable by any other Person.

15.    All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when delivered in
person, by electronic mail, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:

If to the Company to:

ServiceSource International, Inc.
634 Second Street
San Francisco, CA 94107
Attn: Matthew Goldberg
email: mgoldberg@servicesource.com

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati
Professional Corporation
1301 Avenue of the Americas, 40th Floor
New York, NY 10019
Attn: Warren S. de Wied
email: wdewied@wsgr.com

and

Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Attn: Tony Jeffries
Michael Coke
email: ajeffries@wsgr.com
mcoke@wsgr.com

-6-

--------------------------------------------------------------------------------

If to the Investors:

Altai Capital Management, L.P.
Altai Capital Management, LLC
152 West 57th Street, 10th Floor
New York, NY 10019
Attn: Toby E. Symonds
email: tsymonds@altai.com

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attn: Steven J. Williams
email: swilliams@paulweiss.com

At any time, any party may, by notice given in accordance with this paragraph to
the other party, provided updated information for notices hereunder.

16.    Each of the parties acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed this Agreement with the advice of such
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.

17.    This Agreement may be executed by the parties in separate counterparts
(including by fax, .jpeg, .gif, .bmp and .pdf), each of which when so executed
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

[Signature page follows.]

-7-

--------------------------------------------------------------------------------



If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.

Very truly yours,

SERVICESOURCE INTERNATIONAL, INC.

By: /s/ Ashley Fieglein
Name: Ashley Fieglein Johnson
Title: Chief Executive Officer

Accepted and agreed to as of the date first written above:

ALTAI CAPITAL MANAGEMENT, L.P.

 

By: /s/ Toby E. Symonds
Name: Toby E. Symonds
Title: Authorized Signatory

ALTAI CAPITAL MANAGEMENT, LLC


By: /s/ Toby E. Symonds
Name:Toby E. Symonds
Title:Authorized Signatory

 

 

[Signature Page to ServiceSource Letter Agreement]

 

--------------------------------------------------------------------------------